MoAdam, O. J.
The jury having found for the defendant, we must accept as facts established by the findings: First, that the goods were furnished on the personal credit of Mr. Bayley, the defendant’s manager; second, that the claim was satisfied {sub modo) by the acceptance of Bayley’s personal note. If the credit had been given in the first instance to the defendant, the acceptance of the note of Bayley, afterwards dishonored, might not have operated as payment. As the jury found that credit was given in the first instance to Bayley, the giving of the note by him is material only as a circumstance tending to show that the debt was his, not the defendant’s. If the action had been against Bayley, the giving of the note, afterwards dishonored, would not have prevented a recovery on the original cause of action against him. The plaintiff’s difficulty is with the facts found, for on these findings, which are sufficiently supported by the evidence, the law cited in support of a reversal of the judgment has no application. It follows that the judgment appealed from must be affirmed, with costs.
Browne, J., concurs.